960 F.2d 149
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael DOTSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-4070.
United States Court of Appeals, Sixth Circuit.
April 14, 1992.

Before KEITH and DAVID A. NELSON, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Michael Dotson, a pro se federal prisoner, appeals a district court order denying his motion to vacate filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1989, Dotson pleaded guilty to one count of manufacturing and distributing crack cocaine.   The district court sentenced Dotson to five years imprisonment.   Dotson did not file a direct appeal.   Dotson then filed his motion to vacate, alleging that:  1) the district court did not sentence Dotson pursuant to the terms of the plea agreement;  2) the district court did not inform Dotson of the mandatory minimum sentence under the statute;  and 3) Dotson did not knowingly and intelligently enter into his guilty plea.   The district court determined that Dotson's claims were without merit and dismissed the motion.   Dotson has filed a timely appeal.


3
Upon review, we affirm the district court's judgment.   Dotson has failed to establish the denial of a substantive right or defects in the proceedings that are inconsistent with the rudimentary demands of fair procedure.   United States v. Timmreck, 441 U.S. 780, 783 (1979).


4
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's memorandum and order filed on September 10, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation